GRIMES, Justice,
concurring in part and dissenting in part.
In view of the referee’s report, I believe the respondent should be suspended for at least some period of time and that his right to resume the practice of law should be conditioned upon the payment of the restitution. Other cases involving neglect in the handling of estates have also resulted in suspensions. The Florida Bar v. Windham, 380 So.2d 1294 (Fla.1980); The Florida Bar v. Shannon, 376 So.2d 858 (Fla.1979); The Florida Bar v. Zyne, 248 So.2d 1 (Fla.1971).
EHRLICH, J., concurs.